IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-17-00020-CV

                IN THE INTEREST OF A.L.M.-F., A.M., J.A.-F.,
                     N.A.-F., AND E.A.-F., CHILDREN


                             From the 74th District Court
                              McLennan County, Texas
                             Trial Court No. 2015-3287-3


                                         ORDER

       The State’s brief in this appeal of a trial court’s termination of parental rights order

was due April 18, 2017. By motion filed on April 13, 2017, the State requests an additional

21 days to prepare its brief because the State has been working on “other matters,”

mentioning briefs recently filed in appeals in criminal cases.

       Appeals in termination of parental right cases are accelerated and should be

brought to a final disposition by this Court within 180 days from the date the notice of

appeal is filed. See TEX. R. APP. P. 28.4(a)(1); TEX. R. JUD. ADMIN. 6.2(a). Thus, briefs,

including the State’s, in termination of parental rights appeals should be given priority

over “other matters.”
        Accordingly, the State’s motion for an extension of time to file its brief is denied.

The State’s brief is due May 8, 2017.


                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed April 26, 2017
Publish




In the Interest of A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F., Children            Page 2